MINISTÈRE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
=== À Unité -Traväil Progrès
CABINET Re
+0 T7
ARRETE N° IMEF/CAB.-

portant approbation de la convention d'aménagement
et de transformation entre la République du Congo
et la société Industrie Forestière de Ouesso

LE MINISTERE DE L'ECONOMIE FORESTIERE,

Vu la Constitution:

Vu la loi n° 16-2000 du 20 novembre 2000 portant code forestier ;

Vu le décret n° 2002-437 du 31 décembre 2002 fixant les conditions de gestion

et d'utilisation des forêts ;

Vu le décret n° 2007-300 du 14 juin 2007 relatif aux attributions du ministre de l'économie
forestière;

Vu le décret n° 2008-308 du 5 août 2008 portant organisation ‘du ministère de l'économie
forestière :

Vu le décret n° 2007-615 du 30 décembre 2007 portant nomination des Membres du
gouvernement ,

Vu l'arrêté n‘6378 du 31 décembre 2002 fixant le taux de la taxe d'abattage des bois des
forêts naturelles ;

Vu iarrêté n°6380 du 31décembre 2002 fixant le taux de déboisement des forêts
naturelles ;

Vu l'arrêté n°6382 du 31 décembre 2002 fixant les modalités de calcul de la taxe de
superficie ;
Vu l'arrêté n° 6384 du 31 décembre 2002 fixant la taxe sur les produits de bois et les
_ produits dérivés de bois à l'importation ;
- Vu l'arrêté n°6387 du 31 décembre 2002 fixant les valeurs F.O.B pour le calcul de la taxe
_ d'e age et de la taxe à l'exportation des bois :
u l'arrêté n°1585/MEFE/MEFB du 05 mai 2003 modifiant et complétant l'arrêté n°6387
décembre 2002 fixant les valeurs F.O.B pour le calcul de la taxe d'abattage et de la

d'aménagement de la zone Il Sangha, du secteur forestier nord :
AE du 29 décembre 2007 portant modification de l'arrêté

7 B du 05 octobre 2006 portant création, définition des Unités Forestières

nent de la zone I! Sangha du Secteur Forestier Nord et précisant les modalités
hp,»

+ mn. 0 al al. ie,

Article premier :
conclue entre la Ré
mise en valeur de l'
du secteur forestie
présent arrêté.

i F transformation

Est approuvé la convention d aménagement et de
publique du Congo et la société Industrie Forestière de Ouesso, pour la
unité forestière d'aménagement Ngombé, située dans la zone || Sangha
r nord, dans le Département de la Sangha, dont le texte est annexé au

Est également approuvé le cahier de charges particulier, dont le texte est annexé au
présent arrêté.

Article 2: Le présent arrêté, qui prend effet à compter de la date de signature, sera
enregistré, inséré au Journal officiel et communiqué partout où besoin sera

MINISTERE DE L' EC ONOMIE FORESTIERE REPUBLIQUE DU CONGO
===. = Unité * Travail * Progrès
CABINE r Ton
DIRECTION GENERALE DE L'ÉCONOMIE
FORESTIERE

N° = 5. JMEF/CAB/DGEF.-
7

Convention d'Aménagement et de Transformation, pour la mise
en valeur de l'Unité Forestière d'Aménagement Ngombé, située
dans la zone || Sangha du Secteur Forestier Nord.

Entre les soussignés,

LaR

e par Monsieur le Ministre de l'Economie Forestière

epublique d À
“le Gouvernement" d'une part

Ci-dessous d

ésentée par son Directeur

Autrement désignés ” les Parties”

|} a été préalable

nt 'expc ce QUI suit

Le Gouvernement congolais et la société [FO ont signé È d
industrielle des bois, approuvé par arrêté n°17: E F

décembre 1999

Le Gouvernement a mis en place une
stratégies de développement du secteur
du 20 novembre 2000

ontrat doit faire

Conformément aux dispositions de l'article 177 de la lo
l'objet de conversion en convention d'aménagement et de tran

Par ailleurs, la Société Industrie For: de Rome a élaboré, sous la su
l'Administration Forestière et avec l'appui du bureau d'études Forêt
Management, le plan d'aménagement de l'Unité Forestière d'Aménagement Ngor mbé sur
la base d'un inventaire multi ressources et des études socio-économique et écologique

Ce plan d'aménagement constituera la base de la gestion de l'Unité Forestière
d'Aménagement Ngombé

Les Parties ont convenues de conclure] la présente convention, dont les dispositions
suivent /

TITRE PREMIER : DISPOSITIONS GENERALES

Chapitre |! : De l'objet et de la durée de la convention

sente convention &

z
&.
o
A
Lie
.
2:
a
g
E
mn
mn
re)
[e]
no

Chapitre Il : De la dénomination, du siège social de

de la Société

Article 3 é est me de S É lité Limitée, d
Droit congolais, dénommée Je Ouess
Son sièg
pourra )ng r décision d
majorité de
T rans :

Article 4 : L'obje
la commercialis

a
a

Article 6: Toute modification
r le Ministre chargé de
aires en vigueur

D
F2
D
5
4
@
5
e
&

TITRE DEUXIEME : DEFINITION DE L'UNITE FORESTIERE D'AMENA

tiers

Article 7: Sous réserve des droits des
j t aux dispositions du

e

réglementation forestières

autorisée à exploiter l'Unité Forestière d Amé
1 159 642 ha, dont 801.716 ha de superficie utile

LT

Un OR nu in.

POUR nn ns, um, su,

1°1902,1" Nord et 15°1958 8" Est

£ Puis par la rivière Ekouyé en aval, jusqu'à sa
Confluence av

ra ec une rivière non dénommée, aux coordonnées géographiques ci-ap
16°10,2" Nord et 153314 C" Est : ensuite par Celle rivière non dénommée en amon
4 Sa Confluence avec une autre rivière non dénommée aux coordo nnées
Ographiques ci-après : 1°16'28 8 Nord et 15*34 01,6" Est, puis par une droite
m environ orientée géographiquement suivant un angle de 332*° jusqu'à
ence des rivières Séka et Lengoué aux coordonnées gé tiques ci-
48,8" Est ; ensuite par la rivière Lengoué en amont
ute Sembé -Ouesso, aux Coordonnées géographiques ci-après : 1°34
5° 32°11,7" Est. Puis par cette route en direction de l'Est, jusqu'à la source d

rivière Lilo (rivière non dénommée sur la carte mais Connue des populations
zone), à p
3

=

(-
a
re
€

[es]
Se
Le]

(0
(D

8
ei
D
[=

sa.
”
N
à
fs
ên
ak:
F4
Q
[es

a ro
a

L
Nord et 1
1

roximité du village Nganda Messosso aux Ccoordorinée
aprés : 1°33°59,8" Nord et 15*44'20.0" Est Ensuite par la rivière Lilo
Source, jusqu'à sa confluence avec la rivière Pandama

Article 8: L'unité Forestière d'Aménagement Ngombé est
d'aménagement suivantes

- série de production 716 hectares
- Serie de conservation 55 hectares
- Série de protection J2

serie de développement communautaire 7
- Sère de recherche S

Chapitre | : De ja série de production

Article 8 : La série de product
principale la production soute

Forestières de Production

Elie compte six (06) Unités Forestières de
durées ci-après :

- Unité Forestière de Production n°1 5 ans
- Unité Forestière de Production n°2 4 ans
- Unité Forestière de Production n°3 6 ans
- Unité Forestière de Production n°4 6 ans
- Unité Forestière de Production n°5 5 ans
-__ Unité Forestière de Production n°6 4 ans

Article 11 : L'exploitation de chaque Unité Forestière de Producti
d'un plan de gestion, qui précisera notamment les méthodes d
mesures sylvicoles d'accompagnement

Le plan de gestion sera s

avant le A& 9SUMIS, pour approbation, à l'Administration des Eaux et Forêts
avant le début de l'exploit

aton de l'Unité Forestière de Production
re 12: L'Unité Forestière de Production est découpée en unités annuelles
exploitation, appelées Assiettes Annuelles de Coupe, ayant quasiment la même
Superficie

Chaque Assiette Annuelle de Coupe représente le cinquième, ou plus ou moins 20%, de
là superficie de l'Unité Forestière de Production. Toutefois, leur volume en essences
Objectif peur varier en fonction de la richesse de la forêt

Article 13 : Une As

siette Annuelle de Coupe peut être ouverte sur 2 ans. Dans ce cas
l'ouverture de la tro

iSième assiette annuelle de Coupe entraîne la fermeture de la première

L'obtention de la Coupe annuelle se fera

Sur la base d'un plan d'exploitation annuel qu
Sera présenté par la Société à la Direction

Départementale de l'Economie de la Sangha

Article 14 : La durée de la rotation
impératifs économiques et du temp
est de 30 ans

déterminée en fonction des données biologiques
S de passage des tiges d'avenir aux tiges exploit

Article 15 : Les essence

$ aménagées comprennent les essences objectif et le
de promotion

Article 16 : La possibilité annuelle, qui correspond au volur
Forestière de Production, est égale au cinquième du vol:
Production

annuel de ct Vaque Lnité

Article 17 : Les essences prises en compte pour le
les essences objectif. L'exploitation des autres ess :
préalable auprès de la Direction Départementale d

a

Article 18 : La mise en valeur de l'Unité Forest

ant les
règles d'exploitation à impact réduit que s jer le
seront édictées par l'Administration des Eaux et |
Toutefois, à la fin de l'exploitation de chaque Unité F L P ) st \
une évaluation du plan d'aménagement par l'Administration des rêts
Article 19 : Le suivi et le contrôle externe du plan d'aménageme ISSUrÉS pa

Direction Générale de l'Economie Forestière et le Centre national d'inventair
d'Aménagement des Ressources Forestières et Fauniques

Article 20 : Le plan d'aménagement de l'UFA Ngombé est approuvé par le Conseil des
Ministres pour une durée d'application de 20 ans, au terme de laquelle, i! peut être révisé

Chapitre II : De la série de conservation
Article 21 : la série de conservation est un ensemble de blocs forestiers ayant vocation

d'assurer la pérennité des essences forestières, de garanti le maintien, la restauration et
‘amélioration des éléments constitutifs de la biodiversité

Elle comprend les forêts naturelles et artificielles, les

Elle a pour objectif de

aSSurer la pérennité d'essences forestières :
Protéger les habitats de la faune
Préserver le paysage :

utiliser durablement les ressources naturelles

Sauvage et de la flore ;

S e d SE à 3
La série de conservation est Soustraite de toute activité d exploitation du bois d'œuvre

Article 22: La série de cons
87.955 hectares repartie comme suit

ervation comprend trois zones d'une superficie totale de

les Zones humides et les forêts riv
hectares

- les flots de forêts denses sur terr
la zone de conservation des res:
de la Lengoué d'un

eraines de la Sangha, d'une superficie de

e ferme, d'une superficie de 5.3
Sources halieutiques, patrimoni
> Superficie de 45.799 hectares

S

Chapitre Il : De la série de protection

les sols fragiles
les Zones humides
assot

>S Marécage

elles et les re

Elle a pour objectif de protéger
- la diversité biologique :
- les espèces menacées de d
- les sols fragiles, les sols d'eau, les zor

berges à
- les Zones à pentes escarpées ou sensibles à l'érosior
La série de protection est soust d'exploit n de |
Article 24 : La série de protection couvre une a ) \ectare

répartie comme suit

ts marécageuses 195 436 he

pionnières de régéne

Sration à Macaranga 6.588 hectare

Chapitre IV : De la série de développement communautaire

Article 25 : La série de développement communautaire est un ensemble de terro rs
finages villageois, des forêts et des autres ressources naturelles suscent
Contribuer au développement des économies et à la satisfaction des beso
des populations et des communautés rurales

ns aomestiq

terres agricoles, les jachères

ones de pêches et de chasse

| matière de travail et d'environnement

Elle a pour objectif de satisfaire les b

3 * eSoins de populations locales en produits forestiers et
d'améliorer leurs revenus

: EL

Article 26 : La Série de développement communautaire comprend

- les zones agro forestières -
lès zones de production forestière

Elle couvre une Superficie totale de 47 947 hectares, répartie par bloc de la manière

Suivante
Ngombé 6.371 hectares :
- Autres villages 41.576 hectares

Article 27 : La série de développement est gérée par un comité regroupant la préfecture
le conseil départemental, l'administration forestière, les services de l'agriculture les
comités de villages, les ONG et la société IFO.

Chapitre V : De Ia série de recherche

Article 28 : La série de recherche est un ensemble des blocs forestiers destinés
le développement des connaissances sur les ressources biologiques, par des
observations de terrain et l'expérimentation des sciences

à faciliter
et techniques

Elle a pour objectifs de

- améliorer la connaissance des ressources biologiques
- développer les techniques d'utilisation rationnelle des ressources biologiques :
reconstituer les ressources renouvelables
connaître là dynamique des ressources biologiques
- déterminer l'impact de l'activité humaine sur la faune la flore, les sols, les eaux et
les autres ressources naturelles
Article 29: Les dispositifs de recherche seront mis en place sur la base d'une
collaboration entre le ministère chargé des eaux et forêts, le ministère chargé de la
recherche scientifique et la Société

TITRE QUATRIEME : ENGAGEMENTS DES PARTIES
Chapitre | : Des engagements de la Société

Article 30 : La Société s'engage à mettre en valeur l'Unité Forestière d'Aménagement
conformément à la législation et à la réglementation forestières en vigueur, aux normes
techniques établies par l'Administration des Eaux et F orêts, aux prescriptions du plan
d'aménagement de l'Unité Forestière d'Aménagement Ngombé et de la présente
convention, aux dispositions du cahier de charges particulier

La Société s'engage également à respecte |\a législation et de la réglementation en

£
D
Lez)

Aména

F .
Article 43 : La Société S'engage à respecter les mesures visant à la protection de
| l'environnement et Particulièrement des écosystèmes forestiers

Article 44 : La Société S'engage à faciliter le bon fonctionnement des mécanismes de
Concertation de tous les acteurs impliqués dans la gestion de l'Unité Forestière
d'Aménagement Ngombé et d'évaluation de l'exécution du plan d'aménagement.

f | Article 45 : La Société s'engage à assurer la bonne exécution du programme
d'investissements, conformément au cahier de charges particulier, sauf en cas de force
ll | majeure, prévu à l'article 56 ci-dessous,
Pour couvrir les investissements, la Société aura recours à tout où partie de son cash flow,
] aux capitaux de ses associés et aux financements extérieurs à moyen et long terme.
À Article 46 : La Société S'engage à recruter les cadres nationaux, selon les dispositions
L } prévues au cahier de charges particulier de la présente convention.
Article 47 : La Société S'engage à porter l'effectif du personnel de 870 agents en 2008 à
930 en 2013, selon les détails précisés dans le cahier de charges particulier de la
L ] présente convention.
; Article 48 : La Société s'engage à livrer du matériel et à réaliser des travaux spécific
É L ] au profit des populations et des collectivités territoriales ou locales du Département
= Sangha et de l'Administration des Eaux et Forêts, tels que prévus au cahier de char
[ ] particulier de la présente convention.
| Chapitre Il : Des engagements du Gouvernement
!
( ] Article 49 : Le Gouvernement S'engage à faciliter, dans la mesure du possible, les
| conditions de travail de la Société et à contrôler, par le biais des services compétents du
[ ] Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles
| I! garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par les
Ï Ï agents des Eaux et Forêts.
Article 50 : Le Gouvernement s'engage à maintenir les volumes des Unités Forestières de
] Production et des assiettes annuelles de coupe, sauf en cas de crise sur le marché de bois.

de force majeure ou de non exécution des investissements industriels.

Article 51 : Le Gouvernement s'engage à ne jamais remettre en cause unilatéralement les
dispositions de la présente convention à l'occasion des accords de toute nature qu'il
pourrait contracter avec d'autres Etats ou des tiers.

TITRE CINQUIEME : MODIFICATION, RESILIATION DE LA CONVENTION ET CAS DE
FORCE MAJEURE

Article 52 : Certaines dispositions de la présente convention peuvent être révisées à tout
moment lorsque les circonstances l'imposent, selon que l'intérêt des Parties l'exige,
ou encore lorsque son exécution devient impossible pour une raisbn de force majeure.

+

”
] | Chapitre { : De la modification et de la révision

Article 53 Toute
formulée par

demande de Modification de la présente convention devra être
ecrit, par la Partie Qui prend l'initiative de la Modification, avec les
Propositions de modification adressées à sont ontractant, deux mois avant

Cette Modification n'entrera en Viqueur que si elle est adoptée par les Parties

Chapitre [| : De la résiliation de Ja Convention

Article 54 : En cas de non ot

servValion des engagements pris par la Sc
de plein droit

té, la convention
apres une mise en

Sans préjudice des poursuites judiciaires

ans leS délais indiqués, qui, dans tous les cas, ne doivent pas

e restée

sans effet,

r trois mois, sans préjudice Poursuite judiciaires

Cette résiliation intervient éc
la réglen

des

jalement en cas de manquements graves 4 la légisiation
entation forestières, dûment constatés et notif à
aux et Forêts

la Société par l'Administ:

se Tera par arrêté du Ministre c narge des Eaux et Forêts

Ce cas de force majeure doit

Chapitre Ili : Du cas de force majer

Article 56 : Est qualifié de « cas de force tout évên ant,
incertain, imprévisible, irré let ST t aux
conditions dans lesquelles « normalement Son programme de pre et
d'investissements.

Toutefois, la grève issue d'un litige la été nt e Stitue pas un
cas de force majeure

Article 57 : Au cas où l'effet de la S ( délai de
l'exploitation sera Prolongé de la période

Si au contraire, l'effet de la force majeure dure plus de six mais, l'une d arties fr

Soumettre la situation à autre, en vue de sa résolution
Les Parties s engagent à se soumettre

à toute décision résultant d'un tel ré
Si cette décision doit aboutir

à la résiliation de la Présente convention

TITRE SIXIEME : REGLEMENT DES DIFFERENDS

Article 58 : Les parties Privilégient le règlement à l'amiable du différend qui résulterait de

l'exécution de cette convention

REPUBLIQUE DU CONGO

29/10/2015 E
MINISTERE DE L'ECONOMIE FORESTIER inité-Travail-Progrès

ET DU DEVELOPPEMENT DURABLE _

DIRECTION GENERALE DE L'ECONOMIE

FORESTIERE
Brazzaville, le 0 2 NOV AS

DIRECTION DES FORETS

PES

LUE de 0 4 5 jMEFDD/DGEF/DF- ne
A
CS 2 LOT Monsieur le Directeur Départemental
RE DeDanMeNjair Dis E'UY| de l'Economie Forestière
{rt SUREI S - SANGMA de la Sangha
{5h Fk 4; |
| hurle | OUESSO
Î

\te 14/01/2078 sin QE

‘ POUR INFORMATION ET A TOUTES FINS UTILES”

- une (01) copie de l'arrêté n°34425/MEFDD/CAB du 27 octobre 2015 portant
approbation de l'avenant à la convention d'aménagement et de transformation
n° 5/MEFE/CAB/DGEF du 31 décembre 2008 pour la mise en valeur de l'unité
forestière d'aménagement Ngombé, située dans la zone ll Sangha du secteur

forestier Nord ;

- l'avenant n°3/MEFDD/CAB à la convention d'aménagement et de transformation
n° 5/MEFE/CAB/DGEF du 31 décembre 2008, pour la mise en valeur de l'unité
forestière d'aménagement Ngombé, située dans la zone Il Sangha du secteur

forestier Nord.

N°
na440 2

=.”

D

S3y023 ?4

s
4 é 4

QUE DU CONGO

|

Lan ee en ce ee

ER — —
ee ee

° IMEFDD/CAB.-
SET TE *
ARRETE N n d'aménagement

portant approbation de l
et de transformation n° 5/ E Tele cembre FL LE
pour la mise en valeur de l’un ment Ngombe;
située dans la zone {| Sangha du

LE MINISTRE DE L'ECONOMIE FORESTIERE
ET DU DEVELOPPEMENT DURABLE,

Vu la constitution ;

Vu la loi n°16-2000 du 20 novembre 2000 portant code forestier ;

Vu la loi n° 14-2009 du 30 décembre 2009 modifiant certaines dispositions de la loi 16-
2000 du 20 novembre 2000 portant code forestier ;
Vu le décret n°2002-437 du 31 décembre 2002
d'utilisation des forêts ;

Vu le décret n° 2009-210 du
de l'unité forestière d'aménagement Ngom

forestier nord ;
Vu le décret n°2012-1155 du 9 novembre 2012 relati

l'économie forestière et du développement durable ;
Vu le décret n°2013-2019 du 30 mai 2013 portant organisation du ministère de l'économie

forestière et du développement durable ;

#“

Vu le décret n°2015-858 du 10 août 2015 portant no

Gouvernement ;
Vu l'arrêté n° 8233/MEFE/CAB du 5 octobre 2005 portant création, définition des unités

forestières d'aménagement, de la zone Il Sangha, du secteur forestier nord ; |
Vu l'arrêté n°9163/MEF/CAB du 29 décembre 2007 portant modification de l'arrêté
n° 8233/MEFE/CAB du 5 octobre 2005 portant création, définition des unités forestières
d'aménagement, de la zone [| Sangha, du secteur forestier nord et précisant les modalités
de leur gestion et de leur exploitation ;
vu l'arrêté n° 10357/MEF/CAB du 31, décembre 2008 portant approbation de la convention
d aménagement et de transformation entre la République du Congo et la société Industrie
Forestière de Ouesso,
Vu la convention n° 5/MEF/CAB/DGEF du 31 décembre 2008 pour la mise en valeur de
l'Unité Forestière d'Aménagement Ngombé, située dans la zone Il Sangha du secteur
forestier Nord ;
de le compte rendu de la réunion d'adoption du plan d'aménagement de l'unité forestière
aménagement Ngombé, située dans la zone Il Sangha, du secteur forestier nord adopté
en date du 27 novembre 200

fixant les conditions de gestion et

21 juillet 2009 portant approbation du plan d'aménagement
bé, située dans la ZONE || Sangha du secteur

f aux attributions du ministre de

mination des membres du

ARRETE

Arücie |
entre
en valeur Easter NOT
ré, 401
gignature. #7

dans la zone | Sangne
sectou date de

MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
Unité-Travail-Progres

ET DU DEVELOPPEMENT DURABLE nie

ne RE A Ce

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE GE

N° IMEFDD/CAB/DGEF..-

AVENANT N°_ 5 IMEFDD/CAB
à la convention d'aménagement et de transformation n° 5/MEF/CAB/DGEF du
31 décembre 2008, pour la mise en valeur de l'Unité Forestière d'Aménagement
Ngombé, située dans la zone Il Sangha du Secteur Forestier Nord

Entre les soussignés,

La République du Congo, représentée par le Ministre de l'Economie Forestière et du
Développement Durable, ci-dessous désignée ‘le Gouvernement” d'une part,

Et

La société ‘Industrie Forestière de Ouesso”, en sigle IFO, représentée par son
Directeur Général, ci-dessous désignée “la Société”, d'autre part,

Autrement désignées ‘les Parties”

Il a été préalablement exposé ce qui suit :

Le Gouvernement Congolais et la société IFO ont signé une convention
| d'aménagement et de transformation, après l'adoption du plan d'aménagement de
| l'UFA Ngombé. Cette convention a été approuvée par arrêté n° 10357/MEF/CAB du
| 31 décembre 2008.

Sur la demande de la société et après un travail d'évaluation de la convention entre
la Direction Générale de l'Economie Forestière et le Gérant de la société IFO, il a été
relevé que la société n’a pas réalisé en totalité les investissements prévus portant sur

les années 2009-2013.

En effet, sur un total prévisionnel de 13.049.278.531 FCFA, la société IFO a réalisé
des investissements de 8.755.470.948 FCFA, soit un écart négatif de 4.293.807 .583
FCFA, qui s'explique comme suit :

Sur la cogénération (chaine de broyage, hangar, turbines), le projet a été abandonné
pour la simple raison qu'en dehors des incertitudes techniques, la société (FO a eu
des contacts pertinents avec la Délégation Générale des Grands Travaux sur la
possibilité d'extension de l'énergie du barrage hydro électrique de Liouesso à
Ngombé. Ce qui exclut en conséquence les 3.613.041.156 FCFA prévus à cet effet.

A cet effet, la société s'engage à réaliser des investissements d'un montant global de
3.595.317.418 FCFA, pour augmenter les performances de ses différentes unités
administratives et industrielles courant les années 2015 et 2016.

Au vu de ce qui précède, les Parties conviennent de ce qui suit :

Article premier : Les dispositions des articles 5 et 7 du cahier de charges particulier

de la convention d'aménagement et de transformation n°5/MEFDD/CAB du 31
décembre 2008 sont modifiées et complétées ainsi qu'il suit :

Article 5 (nouveau): Le montant des investissements se chiffre à FCFA
13.212.932.924, dont FCFA 3.595.317.418 d'investissements prévisionnels, définis
en fonction des objectifs à atteindre en matière de production des grumes et de
transformation industrielle de bois, sur une période de 2 ans jusqu'en 2016, et FCFA
9.617.615.506 FCFA d'investissements déjà réalisés.

Le calendrier de réalisation de ces investissements est présenté en annexe 1 et 2.

Article 7 (nouveau) : Les prévisions de production et de transformation de l'Unité
Forestière de Production 2 se présente comme suit :

er 2013 2014 2015
Volume 180.770 180.770 180.770 180.770
exploitable

Volume 138.219 138.219 138.219 138.219
commercialisable

lGumesexporti5%a | 20738] 20738] 20733| 20783)
Production sclages 32% | 375%6| 37.596| 35.596! 37.596
Sciages verts 70% 26.317 26.317| 26.317.
om em (1201 12%| 127%
Produits de menuiserie 10% 1.128 1128, 1128] 1.128

Le coefficient de commercialisation varie entre 67 et 80% suivant les essences.

Années

Désignation
Production
grumes

Le rendement matière est en moyenne de 32%. L-

—————————— nn RE DE EE)

nn ————

1= |
| TA

é du Ministre de

Article 2: Le présent avenant, qui Sera approuvé par arrêt
t Durable, entrera en vigueur à compter

l'Economie Forestière et du Développemen
de la date de signature dudit arrêté y/-

le 27 octobre 2015

Fait à Brazzaville,

Pour le Gouvernement,

Pour la Société,
Le Ministre de l'Economie Forestière

Le Directeur Général
et du éveloppement Durable,
N \

Annexe 1: Investissements déjà réalisés (2008-2014)

1- Construction route et exploitation forestière

tracteur à chenilles CAT D6 3 258.988.965

Désignation

|

|

346.870.305 |

installation de fringer joint | 6 593.336.015

|
Tracteur type agricole UE | 25.323920
Grue mobile ET tatosæ2l
Compresseur usine ET 17765189
un TT. | 112.431.329

Machines scierie 345.858.575

Machines scierie bois lourd DT | 1.728.846.674

Hangar pour sciage sechés … Jr NN 222.221.229

Group électrogène 298.074.095

Amélioration Chaudière RE ET | 133.680.601
ique

(de)

= s

© ex

D =

Pet ®D

N es
n
D

(PC)

pes

N

à

N

—

co

N

[2

N

Le

2115
D |
A |
o 13
_
[ae
DIE
le)

T
O
—
+
O
=. |
ex
er)
sn :
a

e
Pousseur barde

7.657.562
“puma B,018 179
Retention cuve de stockage de
8.690.292
Mise aux normes ateliers de

stockage hydrocarbures 1.414.428

4
4
71. |
Jnité de traitement des eaux usées
|du garage 13.108.745

|
rs)
FA
O L2

en
ss,

Bureau aménagement social

5.461.733
Bureau administratif

Te Gr ea 95e
Extension affütade “NE.

64.200.133
Extension atelier de récuperation | | 20.361.633
Amélioration magasin central CHR 20.068.30

[Construction atelier garage [| 21.154.960)
IHangar usine bois lourd | | 667.609.408
Bâtiment station de pesage colis
[Aménagement cms | 30.040.347
Station pesage colis Enr LITE Havissos
IPECEUSe UN ON NN | 0 7 1218518)
SRE om in. 1.844.400.776

4 - Autres investissements
Construction logements travailleurs

ERNENT À 10: - 4671881765

a  …
développement local 194.122.089
TS PE
IFO + Aménagement 1.903.855.242
Pick up 4x4 toyota Land Cruiser |__| 19364758]
Bureau LCB Ngombé | | 9217307
[Barrière usine en bois | | 31.219.725
Ecole peuple autochtones | | 44.251243]
Divers cahier de charge | | 43.836.564
Divers vélos "| | 1026650
Enregistrement emprunt |__| 57.034.500
[Frais avance route 2011 | | 21918005]
[Frais d'augmentation de capital | | 46.771.000

79.848.65
88.657.87
13.813.70
7.488.082
41.608.36
19.845.96

|
<
O
= |
(72)
Ed A

n |

| |O)
le
n |©O ||
| |
LE D

nn |>
DIS 12 [en le

otal général

;

